                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

OVIEDO MEDICAL CENTER, LLC                )
                                          )
       PLAINTIFF,                         )
                                          )
v.                                        )
                                          ) Case No.: 6:19-cv-01711-WWB-EJK
ADVENTIST HEALTH SYSTEM/SUNBELT,          )
INC. d/b/a ADVENTHEALTH OVIEDO ER         )
                                          )
       DEFENDANT.                         )
__________________________________________)

PLAINTIFF’S REPLY IN FURTHER SUPPORT OF ITS RENEWED MOTION FOR
                     PRELIMINARY INJUNCTION
                                                                     Case No.: 6:19-cv-01711-WWB-EJK



         A. Defendant’s Downplay of Actual Confusion Evidence Fails.

         To downplay the shocking evidence of actual confusion                                                now

clearly before the Court, Defendant attempts a complete volte-face, pretending that it and the

Court always expected such confusion. Not so. First, Defendant previously represented to this

Court that no confusion would occur as a result of the two ER facilities having the same name

and mark.1 With no way to ignore the actual persistent confusion once it recently opened for

business,                                                                                      , Defendant now

claims that such confusion “is common whenever similar healthcare facilities operate in close

proximity.” See D.E. 54 at 2. Defendant’s rowback is unconvincing. Second, Defendant posits

that this Court always “expected” or even “presumed” this confusion (D.E. 54 at 5),

mischaracterizing both the Court’s Order and the record. To the contrary, the Court previously

found that “[t]here [was] no evidence in the record[]” as to actual confusion. D.E. 40 at 6.

Indeed, Plaintiff candidly acknowledged and the Court recognized that the lack of actual

confusion in the record was because Defendant’s facility had not yet opened. See D.E 43, Hrg.

Tr. at 31:18-22 (MR. MURRELL: It does not show evidence of actual confusion however,

they’ve not opened yet. We’ve not had a chance for a single patient, family member, anybody

else going to Red Bug Lake Road to Oviedo ER to be confused by them. You wouldn’t expect

actual confusion until they open…”); 38:10-16 (THE COURT: “… obviously, at this point we

can’t know for sure whether people are confused because it’s not opened yet.”); see also D.E.


1
  See D.E. 36 at 6 (“no competent evidence suggests confusion between the facilities is likely to occur”); id. at 18
(“OMC…suggests emergency responders are so incompetent and systems so disorganized that similar sounding
facility names could create mass confusion leading to patient harm or even death. Nothing could be further from
the truth.”); D.E. 43, Hrg. Tr. at 69:23-24 (“So the idea of confusion by EMTs is a little overblown – much
overblown.”).



                                                         1
                                                                     Case No.: 6:19-cv-01711-WWB-EJK



42-1 (Ex. A at 49) (attached as Exhibit 13) (“TBD” for “any evidence of actual confusion.”).

         Now that Defendant’s ER facility has commenced operations, the evidence that was

lacking pre-opening is timely before the Court.2 The documented actual confusion shows

confusion from, inter alia, patients, patient’s families, other healthcare providers or facilities

(including Defendant itself), and EMS. See Uber Promotions, Inc. v. Uber Techs., Inc., 162 F.

Supp. 3d 1253, 1272 (N.D. Fla. 2016) (“confusion is relevant when it exists in the minds of

persons in a position to influence the purchasing decision or persons whose confusion presents

a significant risk to the sales, goodwill, or reputation of the trademark owner.”). The confusion

log demonstrates confusion at the point of purchase or sale – i.e. when the consumer presents

and/or is admitted to the facility. See Suntree Techs., Inc. v. EcoSense Int’l, Inc., 802 F. Supp.

2d 1273, 1280 (M.D. Fla. 2011), aff’d, 693 F.3d 1338 (11th Cir. 2012) (holding confusion

relevant either during the customer’s initial interest in the product, at the point of sale, or post

sale); Rearden LLC v. Rearden Commerce, Inc., 683 F.3d 1190, 1214 (9th Cir. 2012) (initial,

point of sale, or post sale confusion can be shown through vendors, suppliers, potential

employees, investors, and similar groups of non-consumers); 4 MCCARTHY ON TRADEMARKS

AND   UNFAIR COMPETITION § 23:5 (5th ed.) (recognizing point of sale confusion as the most

common) (“MCCARTHY”).



2
  Defendant’s argument that the Court’s prior finding of delay still precludes a preliminary injunction now, under
these changed circumstances, misses the mark. The extreme confusion that has now resulted from Defendant’s
opening and operation, which has been expeditiously raised on this renewed motion, should override any prior
concern of delay. See Fisheries, Inc. v. The Vill. Catch, Inc., 698 F. Supp. 994, 1014 (D. Mass. 1988) (finding no
delay under gradual encroachment theory since opening of a third location resulted in “a level of consumer
confusion far greater than anything plaintiff could reasonably have known from its experience” with the prior
locations); see also BellSouth Advert. & Publ’g Corp. v. Real Color Pages, Inc., 792 F. Supp. 775, 785 (M.D.
Fla. 1991) (“the Court finds that Plaintiff’s delay of seven to eight months is not an unreasonable amount of delay,
and does not necessitate the preclusion of a finding of irreparable injury”).



                                                         2
                                                                    Case No.: 6:19-cv-01711-WWB-EJK



confusion…in [only] three months since opening” as “de minimus,” “insufficient” or merely a

“fleeting mix-up of names” (D.E. 54 at 10) is not only factually incorrect,5 but also legally

flawed. Plaintiff relies on forty-year-old out of circuit cases and omits Eleventh Circuit

authorities to the contrary. See D.E. 54 at 2, 9. Courts in this Circuit have held that even a few

instances of consumer confusion are sufficient to establish actual confusion. See Uber, 162 F.

Supp. 3d at 1274-75 (finding “five or so instances” of confusion to be sufficient, highlighting

that “the Eleventh Circuit has repeatedly emphasized the importance of [actual confusion].”).6

The incidents of confusion here are more than enough to establish actual confusion (and, under

these circumstances involving patient health and safety, even one is too much).

         C. OVIEDO ER® is a Valid and Enforceable Trademark.

         This Court previously found that Plaintiff has a substantial likelihood of success on the

merits. D.E. 40 at 2-3. Since then, the Trademark Office issued registration certificates for both

the word only and logo forms of Plaintiff’s OVEIDO ER marks. See D.E. S-53 (Ex. 12).

Defendant’s argument that Plaintiff misrepresented or “never bothered to correct the



5
  Approximately 30 log entries relate to confusion experienced by patients, families, other facilities (including
Defendant’s), or EMS. See S-53 (Ex. 2). In any event, Defendant’s claim that the remainder of the entries were
mere “clerical errors resulting in misdirected invoices, deliveries, phone calls, and construction materials by
vendors and other healthcare professionals who are not consumers” (D.E. 54 at 9-10) is unavailing. See e.g.,
Homes & Land Affiliates, LLC v. Homes & Loans Magazine, LLC, 598 F. Supp. 2d 1248, 1264 (M.D. Fla. 2009)
(“Actual confusion may be shown in a variety of ways, including inquiries regarding possible affiliations between
the parties, attempts to purchase goods or services actually offered by the other party, and misdirected
correspondence such as bills or letters.”) (internal quotes and cites omitted); Uber, 162 F. Supp. 3d at 1272.
6
  See also Homes & Land, 598 F. Supp. 2d at 1264 (“Actual confusion by a few customers is the best evidence of
likelihood of confusion by many customers.”); Safeway Stores, Inc. v. Safeway Disc. Drugs, Inc., 675 F.2d 1160,
1167 (11th Cir. 1982), abrogated on other grounds (finding two instances of confusion sufficient); AmBrit, Inc.
v. Kraft, Inc., 812 F.2d 1531, 1544 (11th Cir. 1986) (“With respect to Kraft’s assertion that [four] reported
instances of confusion are small given the high volume of sales, we note that it takes very little evidence to
establish the existence of the actual confusion.”) (emphasis added). Notably, AmBrit involved confusion over
packaging of a Klondike ice cream bar – not the grave confusion before this Court involving ER patient healthcare.
See id.


                                                        4
                                                           Case No.: 6:19-cv-01711-WWB-EJK



Examining Attorney’s misunderstanding” that the facility was located in Oviedo (D.E. 54 at

12) is factually incorrect. Plaintiff filed its applications under §2(f) of the Trademark Act (15

U.S.C. §1052(f)), an acknowledgment that “Oviedo ER” was geographically descriptive and

that Plaintiff was claiming “acquired distinctiveness” in its mark. See D.E. 54 (Ex. C). The

exhibit itself reveals the Examiner’s understanding that Plaintiff’s facility was located in

Oviedo. Just above the line cited by Defendant, the Examiner noted the geographic significance

of the mark by checking “Other”: “https://oviedomedicalcenter.com/ the services are provided

in the named place.” Id. at 18. Defendant’s assertion that the Examiner was “completely

unaware of the geographic significance of ‘Oviedo’” or that Plaintiff somehow misrepresented

or withheld facts from the Trademark Office is simply wrong.7

       D. Defendant, as the Newcomer, Bears the Burden to Mitigate Confusion.

       Defendant’s argument – sans any legal authority – that Plaintiff is “primarily

responsible – or at least complicit” in the confusion (D.E. 54 at 11) has established trademark

law completely backwards. It is the new entrant’s affirmative duty to avoid confusion with an

existing well-known mark. See, e.g., Bridgestone Am. Tire Operations, LLC v. Fed. Corp., 673

F.3d 1330, 1337 (Fed. Cir. 2012) (“There is a heavy burden on the newcomer to avoid

consumer confusion as to products and their source.”). Pursuant to the long-standing “rule of

doubt,” the junior user (i.e., Defendant) bears the obligation to avoid confusion with the senior

user’s (i.e. Plaintiff’s) existing mark. See 4 MCCARTHY §23.64 & §23.65.

Dated: January 24, 2020


7
  Notably, defendant had the opportunity to oppose Plaintiff’s applications on grounds of geographic
descriptiveness when they were published for opposition on July 30, 2019, but failed to do so.




                                                 5
           Case No.: 6:19-cv-01711-WWB-EJK



Respectfully submitted,

/s/ Martin B. Goldberg
Martin B. Goldberg
Emily L. Pincow
LASH & GOLDBERG, LLP
Miami Tower
100 SE 2nd Street, Suite 1200
Miami, FL 33131-2158
Phone: (305) 347-4040
Fax: (305) 347-4050
mgoldberg@lashgoldberg.com
epincow@lashgoldberg.com

and

Dennis D. Murrell*
Elisabeth S. Gray*
Brian McGraw*
MIDDLETON REUTLINGER
401 S. Fourth Street, Suite 2600
Louisville, Kentucky 40202
Phone: (502) 584-1135
Fax: (502) 561-0442
dmurrell@middletonlaw.com
egray@middletonlaw.com
bmcgraw@middletonlaw.com

*pro hac vice

Counsel for Plaintiff Oviedo Medical
Medical Center, LLC




 6
                                                         Case No.: 6:19-cv-01711-WWB-EJK



                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on January 24, 2020, I sent the foregoing Reply,
which is being filed under seal to the Clerk in hard copy, and served it via e-mail, overnight
mail (signature required) pursuant to Fed. R. Civ. P. 5(b)(2)(b)(i), and via U.S. Mail, postage
pre-paid, pursuant to Fed. R. Civ. P. 5(b)(c), to the following counsel of record for Defendant:


Mayanne Downs (No. 754900)
Michael J. Colitz, III (No. 164348)
Jason Zimmerman (No. 104392)
GRAYROBINSON, P.A.
301 E. Pine St., Suite 1400
P.O. Box 3068
Orlando, FL 32802
Email: mayanne.downs@gray-robinson.com
       Kathy.savage@gray-robinson.com
       Michael.colitz@gray-robinson.com
       Jessica.gonzalez@gray-robinson.com
       Jason.zimmerman@gray-robinson.com
       Cindi.garner@gray-robinson.com

Counsel for Defendant, Adventist Health System /
Sunbelt, Inc. d/b/a AdventHealth Oviedo ER


                                                     /s/ Emily L. Pincow
                                                     One of Counsel for Plaintiff,
                                                     Oviedo Medical Center, LLC




                                               7
